Citation Nr: 1314671	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  94-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, D.D., A.B., and P.H.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to December 1980. 

By way of a rather lengthy procedural background, it is noted that, in February and April 1983 written statements, the Veteran essentially expressed disagreement with a February 1982 rating determination that denied service connection for residuals of a head injury including a seizure disorder.  In a February 1985 rating decision, the San Francisco, California, Department of Veterans Affairs (VA) Regional Office (RO) confirmed the denial of service connection for residuals of a head injury, including a seizure disorder (it was stated therein that appellant had continuously prosecuted that claim since 1983). 

The Veteran subsequently appealed an August 1993 rating decision of the VA RO in No. Little Rock, Arkansas, that denied his claim for service connection for schizophrenia.  A personal hearing at the RO was held in January 1994. 

In October 1998, the Board of Veterans' Appeals (Board) remanded the Veteran's claim for service connection for schizophrenia to the RO for additional evidentiary development.  In March 1999, the Veteran testified during a personal hearing at the RO.  Following the RO's August 2000 issuance of a statement of the case regarding the claims for service connection for residuals of a head injury and a seizure disorder, the Veteran submitted a timely appeal. 

During the pendency of the appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2006)) became law.  In January 2002, the RO notified the appellant that his then-attorney was no longer authorized to represent claimants for benefits before the VA.  The Veteran subsequently appointed as his current representative the attorney listed on the title page of this decision. 

In an October 2002 decision, the Board denied the Veteran's claims for service connection for residuals of a head injury and a seizure disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2003 Order, the Court granted a Joint Motion for Remand, and vacated and remanded the case to the Board for readjudication consistent with the Joint Motion. 

Meanwhile, in December 2003, the Board remanded the Veteran's claim for schizophrenia (characterized as an acquired psychiatric disorder) to the RO for additional evidentiary development. 

In March 2004 and August 2007, the Board remanded all the issues for further evidentiary and procedural development. 

In October 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA).  In December 2012, a VA physician provided the requested opinion.  In February 2013, the Veteran and his attorney were sent a copy of the opinion and informed that they had 60 days to submit further evidence or argument. See 38 C.F.R. § 20.903 (2012).  In March 2013, the Veteran's attorney submitted argument on behalf of the Veteran and requested that the Board immediately proceed with the adjudication of the issues on appeal.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 



FINDINGS OF FACT

1.  The Veteran's seizure disorder did not clearly and unmistakably preexist service; a seizure disorder was noted in service, he has a current seizure disorder, and continuity of symptomatology has been demonstrated. 

2.  Residuals of a head injury have not been demonstrated.

3.  Although an acute schizophrenic episode and an acute adjustment disorder were noted in service, a chronic psychiatric disorder was not shown in service and a psychosis was not manifested to a compensable degree within one year of service.  The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder attributable to service.  

4.  Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the seizure disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2.  Residuals of a head injury were not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

3.  An acquired psychiatric disorder was not incurred in or aggravated by active service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  With regard to the Veteran's claim of service connection for a seizure disorder, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary for this particular issue.

Regarding the remaining claims of entitlement to service connection, the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2004, February 2008, and June 2008 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  

In August 2007, the Board remanded the matter to provide notice to the Veteran regarding how disability ratings and effective dates are determined, to obtain any outstanding treatment records from the Federal Medical Center, and to obtain VA examinations and medical opinions addressing the nature and etiology of the Veteran's claimed disabilities.  The requested notice letter was sent in February 2008 and treatment records from the Federal Medical Center were obtained.  A VA psychology examination was conducted in June 2010 and an addendum was provided in January 2011.  A VA neurology examination was conducted in August 2010 and supplemental opinions were provided in October 2010, and March 2012.  A VA neuropsychology examination was conducted in September 2010 and a supplemental opinion was provided in March 2012.  Finally, regarding the claimed seizure disorder, a VHA opinion was requested and obtained in December 2012.  The examiners reviewed the claims file, noted the pertinent medical history, examined the Veteran, and provided a medical opinion with supporting rationale.  For these reasons, the Board finds that all questions necessary to render the determinations made herein have been answered.  The medical examinations and opinions are therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  The RO/Appeals Management Center (AMC) therefore complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Criteria

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (e.g., seizure disorder) and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Seizure Disorder

The Veteran asserts that he has a current seizure disorder that began in service or was aggravated during service.  For the reasons explained below and resolving the benefit of the doubt in the Veteran's favor, the Board finds that service connection is warranted for a seizure disorder.

On examination for enlistment in June 1979, the Veteran denied epilepsy or periods of unconsciousness.  His neurologic system was reported as normal on clinical evaluation.  The Veteran was seen for possible seizures in July 1980.  At that time, he reported a 4-year history of fainting spells/syncope episodes.  History was compatible with temporal lobe seizures.  Physical examination was normal.  Subsequent brain scan and skull x-rays were normal.  

The Veteran was hospitalized at Gorgas Army Hospital from October 22, 1980 to November 13, 1980.  He was taken to the emergency room because of abnormal behavior and was admitted for observation and detoxification.  Pertinent past history included the Veteran's report that he had many fainting spells in the past dating back to age 9 and several fainting episodes since he has been in the Army.  In July 1980, he was placed on Dilantin for a suspected seizure disorder.  In August 1980, he underwent a neurological evaluation and it was felt that his seizures may have been secondary to hypoglycemia.  The Veteran underwent EEG testing on November 7, 1980.  Impression was "normal, awake, drowsy, asleep and HV EEG".  A November 7, 1980 consultation note indicates that the Veteran did not have a convulsive disorder, but that workup demonstrated that he had a hypoglycemic episode.  

The Veteran was subsequently transferred to Brooke Army Medical Center.  A November 17, 1980 physical examination indicates that "if he is to be given full credit for what he is saying, he apparently had some type of fainting episodes which have been labeled hypoglycemia.  He also was considered at one time to be suffering from epilepsy.  At present, both of these conditions have been practically eliminated."  A November 17, 1980 social and family history notes the Veteran's reports of passing out on the playground at age 9.  The condition continued and episodes had occurred since enlistment.  It was further noted that "other than the history of 'seizures' or whatever the episodes were, there appears nothing wrong with this individual.  The question arises of possible hope for a medical discharge with financial benefits."

On separation examination in December 1980, the Veteran's neurologic system was reported as normal on clinical evaluation.  

Post service treatment records note a history of seizures and treatment with Phenobarbital and Dilantin.  A VA examination was conducted in March 2001.  After obtaining an EEG and MRI of the brain, the examiner provided an opinion in March 2002.  The examiner (Dr. M.J., Assistant Chief of Neurology) noted that the description of the episodes in service suggested hypoglycemia, but a later oral glucose tolerance test was nonreactive.  The examiner also noted that EEGs, a technicium brain scan, and CT scans, were normal, which might suggest that the Veteran never had a seizure disorder.  However, later history provided by relatives and the Veteran was consistent with a generalized seizure disorder, probably idiopathic epilepsy with autonomic features that had started in childhood.  The examiner found it improbable that the seizure disorder was related to a head injury in service.

Dr. M.J. conducted another VA examination in August 2010.  He opined that the Veteran currently had a seizure disorder and that it "appeared to antedate his military service."  In an October 2010 addendum, he opined that the available evidence indicated that the seizure disorder began when the Veteran was 9 years old.  

As noted above, the Board requested a VHA opinion, which was received in December 2012.  Dr. J.D. essentially opined that the evidence suggested that the Veteran's seizure disorder preexisted service, but not clearly and unmistakably.  The physician pointed out that there were inconsistencies in the record - for example, the initial denial of periods of loss of consciousness along with letters from some family members, childhood neighbors, and friends stating that they were unaware of any seizures.  On the hand, there were multiple instances where the Veteran described episodes occurring over several years prior to enlistment.  Hence, while the medical records were consistent with a preexisting disorder, the seizure disorder did not clearly and unmistakably exist prior to service.

At the outset, the Board points out that the Veteran's enlistment examination indicates that his neurologic system was normal and he denied any loss of consciousness and any dizziness or fainting spells.  Hence, the Veteran is presumed to have been in sound condition when he entered service.  As noted above, the Veteran was evaluated for possible seizures during service.  Although a definitive diagnosis was not made in service, post service the Veteran continued to be treated with Phenobarbital and Dilantin for what was characterized as a history of seizures.  The VA examiner, Dr. M.J., opined that the Veteran has a current seizure disorder.  Therefore continuity of symptomatology has been established with respect to this chronic disability.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  To the extent the evidence suggests that the disability existed prior to service, the Board finds that a seizure disorder did not clearly and unmistakably preexist service.  In this regard, the Board agrees with Dr. J.D.'s assessment that while there is evidence to suggest that the seizure disorder began during childhood, there is also evidence to the contrary.  There are no medical records documenting a seizure disorder prior to service and the lay evidence has been inconsistent as to onset.  For these reasons, the Board finds that the presumption of soundness has not been rebutted and service connection for a seizure disorder is warranted.

Residuals of a Head Injury and Acquired Psychiatric Disorder

The Veteran asserts that he has residuals of a head injury he sustained during service and that he has a current psychiatric disorder that began during service.

The Veteran's service treatment records reflect that his head was normal at his June 1979 enlistment examination.  His psychiatric evaluation was also normal.  He denied a history of head injury, depression or excessive worry, and nervous trouble of any sort.

An October 1980 Chapter 5 medical examination report reflects that the Veteran's head was normal and that his psychiatric evaluation was normal.  On his report of medical history, the Veteran indicated that he had frequent trouble sleeping and nervous trouble; he denied depression or excessive worry.  It was noted that he had a history of loss of consciousness with a motor vehicle accident (MVA) and no sequelae.  The date of the accident, whether in service or civilian life, was not noted.  

The Veteran was hospitalized at Gorgas Army Hospital in Panama from October 22, to November 13, 1980.  He was admitted for "abnormal behavior" and a possible history of drug abuse and what was thought to be "psychotic personality."  The diagnosis was acute schizophrenic episode.  He was transferred to Brook Army Hospital in San Antonio, Texas.  A November 1980 consultation by a psychiatrist and social worker reflects that other than the history of 'seizures,' there appeared nothing wrong with the Veteran and the question of possible hope for a medical discharge with financial benefits was raised.  A November 1980 narrative summary indicates that he was observed on no medication for several days and was ultimately diagnosed with acute moderate adjustment disorder with atypical features.  

There are no treatment records that document a head injury during service.

The Veteran's December 1980 separation examination report indicates that he had folliculitis, but otherwise no head abnormalities were noted.  The psychiatric evaluation was normal.  

Post service, in October 1981, the Veteran claimed to have sustained a skull fracture in March 1980.  He said he had a frequent loss of consciousness and fainting spells.  VA treatment records reflect that he reported that he was involved in a motor vehicle accident (MVA) in 1979.  A May 1983 brain scan was normal.  In May 1983, he asserted that he hit the top of his cranium during a field maneuver in March 1980.  In May 1984, he said that he fell off a cliff and had a left temple injury in 1979.  In July 1984, he said he developed seizures after a 1979 MVA.  

The report of a July 1992 VA examination reflects that the Veteran was diagnosed with a possible organic mental disorder and probable schizophrenia.  The examiner indicated that the Veteran required inpatient evaluation to fully assess his behavior and mental status as he had had diagnoses ranging from hypoglycemia to schizophrenia.  

The report of a February 1994 VA examination reflects that the Veteran was diagnosed with psychotic disorder not otherwise specified (NOS), and cocaine abuse. 

An April 1995 head CT was normal.

During a March 1999 RO hearing, the Veteran testified that he sustained a head injury during a vehicle track accident in Panama.

The report of a January 2000 VA examination reflects that a note was made to rule out dementia with psychosis due to head trauma.  It was noted that an accurate, careful review of his records was needed and additional testing.  In a May 2000 addendum, the examiner noted that the records did not show that the Veteran had a head trauma, but it was the examiner's opinion that he had had a closed head injury at some point and had a diagnosis of dementia with psychosis.  

During a March 2001 VA neurology examination, the Veteran reported that he injured his head when a track vehicle he was in went over an embankment.  As a result of the injury, he reported that he suffered a seizure and went to the hospital.  In a March 2002 addendum opinion, the examiner (Dr. M.J.) reviewed the service treatment records and noted that the Veteran had been evaluated by two physicians specializing in neurology and psychiatry and had obtained a comprehensive history, but did not make any mention of head injuries.  The examiner opined that it was highly improbable that such an accident would be completely omitted from the analyses of two experts of the nervous system.  He further opined that either the track accident with the head trauma never occurred or it was so clinically insignificant that the Veteran did not bother to report it during these evaluations.  The examiner also pointed out that the Veteran had made inconsistent statements on more than one occasion, had admitted to lying to gain an admission to a hospital, gave an inadequate effort in neuro-psychological testing, was non-compliant with seizure medication, failed to keep multiple appointments, and abused cocaine.  The examiner indicated that his history suggested a major personality disorder with sociopathic features.  

The report of an April 2001 VA psychology examination reflects that the Veteran was diagnosed as having psychotic disorder, NOS, alcohol abuse, and maladaptive personality traits.  It was noted that the Veteran showed evidence of an attempt to feign psychopathology on structured interview, but that this alone did not rule out a psychiatric disorder.  The examiner opined that it appeared that secondary gain likely influenced the Veteran's motivation to put forth poor effort and to appear as having severe psychopathology.  The examiner noted that the head injury was not documented, but that even assuming the reported injury did occur, it was unlikely that the Veteran suffered significant cognitive impairment as a result.  It was also noted that it was possible that the Veteran's seizure disorder contributed to the etiology and maintenance of his psychosis and mood instability.

Records from the Federal Medical Center indicate that the Veteran was evaluated for mental health problems while he was in prison.  A forensic evaluation conducted in 2007 reflects that the principle diagnosis was episodic schizophrenia, paranoid type.  It was also noted that the Veteran had adult antisocial behavior.  

A June 2008 VA discharge summary reflects that the Veteran was diagnosed with cocaine abuse, psychotic disorder, NOS, and antisocial traits.  A July 2008 EEG was within normal limits.

The report of a June 2010 VA psychology examination reflects that the Veteran was diagnosed as having paranoid schizophrenia, by history, not confirmed; psychotic disorder NOS, by history, not confirmed; cocaine abuse; and antisocial personality disorder.  The examiner opined that the Veteran did not meet the criteria for a thought disorder.  It was noted that he reported auditory hallucinations, but the inconsistencies in his presentation over time coupled with the atypical description of such symptoms suggested that these hallucinations were drug-induced or feigned.  The examiner opined that the Veteran did not meet the criteria for a mental disorder other than his substance abuse and personality disorder.  The examiner explained that cocaine abuse often causes psychotic symptoms and sustained cocaine abuse can cause persistent abnormal perceptions, including paranoia.  Regarding the VA 2000 report that dementia with psychosis symptoms should be ruled out, the examiner indicated that there was no evidence of dementia on examination.  It was noted that the Veteran was rather concrete in thinking and could not perform simple operations with numbers, which was congruent with past diagnosis of mild mental retardation.  

In a January 2011 addendum, the examiner noted that he was asked to reconcile the various diagnosis, specifically psychotic disorder NOS, seizure disorder, and dementia with psychotic features related to head trauma.  The examiner noted that the Veteran had been thoroughly evaluated during examinations by VA staff in neurology, psychology, and neuropsychology.  Based on a review of all of these reports, all three specialties agreed that the Veteran's psychotic disorder NOS diagnosis pertained to either the Veteran's feigning of psychotic symptoms ore residuals form his chronic cocaine abuse.  The examiner explained that a "NOS" diagnosis is offered when there is a report of psychotic symptoms but not clear confirmation or documented pattern of symptoms that would warrant a formal thought disorder diagnosis.  It was also noted that the Veteran had a long history of describing rather atypical and inconsistent hallucinations.  

The report of a September 2010 VA neuropsychology examination reflects that Veteran showed evidence of malingered neurocognitive dysfunction as well as exaggerated psychiatric symptoms.  No diagnosis was given on Axis I.  He was diagnosed with antisocial personality disorder on Axis II.  The examiner explained that the Veteran showed clear exaggeration os psychiatric symptoms on examination and there was no evidence of psychotic disorder.  In a March 2012 addendum, the examiner reviewed the additional records added to the file and again opined that there was no evidence of an actual psychotic disorder or cognitive difficulties resulting from a head injury.  The examiner reiterated that the Veteran showed strong evidence of psychiatric malingering based on reports of unusual rare symptoms, unusual symptoms combinations, atypical selectivity of symptoms, inflated symptom severity and other factors.

During an August 2010 VA neurology examination, the Veteran reporting that he injured his head when a track hit the top of his head while in Panama in 1980.  He said this caused him to have seizures and a heart of attack in 2000.  The examiner opined that the Veteran did not have any residuals of a head injury and that his current headaches could not be attributed to a head trauma in service.  In an October 2010 addendum, the examiner noted that a plain X-ray of the skull and MRI showed no abnormalities of the brain or skull and no evidence of past fracture.  Once again, the examiner opined that there were no chronic residuals of a head injury and the Veteran's seizure disorder was idiopathic in nature.  In March 2012, the examiner provided an addendum after reviewing all additional records that had been added to the claims file.  He indicated that the additional evidence reinforced his previous conclusion that the Veteran had a seizure disorder that began prior to service and that there was no evidence of that he suffered a head trauma in service that resulted in seizures.

Records from the Social Security Administration (SSA) reflect that the Veteran underwent several psychological evaluations with mixed results.  In April 2010, the Veteran was evaluated by a psychologist (Dr. C.S.) and diagnosed with paranoid schizophrenia.  In December 2010, SSA had an independent medical expert review the Veteran's case and complete interrogatories.  The expert's opinion was that the Veteran's impairments included cocaine and alcohol abuse, antisocial personality disorder, malingering, substance-induced mood and psychotic disorder and chronic headaches.  She opined that schizophrenia was not substantiated, noting that the entire record was a series of conflicting information designed for secondary gain.  She further opined that even possibility of personality disorder and substance abuse was subject to distortion from overt malingering.

In July and November 2011, the Veteran was evaluated by a psychologist (Dr. B.M.).  It was noted that the Veteran had documented inpatient treatment for mental health concerns, but that the records indicated the possibility of malingering and over endorsing of symptoms.  The psychologist's impression was that the Veteran did not genuinely give effort to all items and had symptoms of exaggeration and that malingering should be ruled out.  A note was also made to rule out schizophrenia.  A September 2011 private treatment record indicates that the Veteran was diagnosed as having paranoid type schizophrenia and antisocial personality disorder.  A note was made to rule out schizoaffective disorder, depressive type.  

In various statements from the Veteran, friends, and relatives, it is asserted that the appellant did not have any mental disorders prior to his military service, that the onset of his problems began during service, and that he has continued to have problems since being discharged from service.

As an initial matter, the Board notes that the Veteran is competent to report that which he has personally experienced, including a head injury during service and various psychological symptoms.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, competency is a separate and distinct determination from credibility.  In this case, the Board finds that the Veteran is not credible.  The record is replete with expert opinions that the Veteran is a malingerer, exaggerates his symptoms, and is motivated by secondary gain.  On top of that, the Veteran has an extensive criminal history.  Notably, he was convicted of giving false information to the police, forgery, and lewd or lascivious acts with a child under the age of 14.  He has also been convicted on multiple occasions of burglary, theft, possession of controlled substances, possession of a firearm, and various other crimes.  Indeed, it would be rare to encounter a case involving a less credible claimant.  

Turning to the medical evidence, the Board acknowledges that competing competent and credible evidence has been presented.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds that the evidence indicating that the Veteran does not have residuals of an in-service head injury is most probative.  Although an October 1980 report of medical history notes that the Veteran experienced loss of consciousness after an MVA, there are no records documenting an MVA or any head injury in service.  Furthermore, as the VA neurologist (Dr. M.J.) opined that had the Veteran sustained a head injury as described, this would have likely been noted by the neurologists who examined him in service for seizures.  Even assuming an MVA occurred during service, the October 1980 report of medical history indicates that there were no sequelae.  X-rays, MRIs, brain scans, and CT scans have all been negative.  Furthermore, the VA neurologist repeatedly opined that the Veteran did not have residuals of a head injury.  The Board finds his opinion especially probative because it was based on multiple examinations of the Veteran, a careful reviewed the service treatment records and claims file, and consideration of lay assertions.  Furthermore, as a neurologist, he has the type of specialized training and esoteric knowledge necessary to provide an opinion on this particular matter.  He also provided detailed rationale for his opinion that is consistent with the contemporaneous medical record.  For these reasons, the opinion is afforded substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board has considered the opinion of the January 2000 VA examiner that the Veteran sustained a closed head injury at some point; however, as that examiner pointed out, a head injury was not documented in service.  The VA neurologist opined that if one had occurred, it would have likely been reported.  Furthermore, the VA examiner provided no rationale for his opinion.  For these reasons, the Board finds that this opinion has little, if any, probative value.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In other words, service connection is granted only for disability, not on the basis of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot be granted for residuals of a head injury, where, as in the present case, the preponderance of the evidence fails to demonstrate that the Veteran currently has such a disability.  The criteria for a valid claim of service connection for residuals of a head injury, therefore, have not been met in this case.  In the absence of proof of a present disability there can be no valid claim.  Brammer at 225 (1992). 

Turning to the question of an acquired psychiatric disability, the Board finds that the most probative evidence indicates that the Veteran has drug and alcohol abuse problems and an antisocial personality disorder.  As noted above, the Veteran's tendency to malinger is well-documented in the record.  His motivation for secondary gain was noted in service and has been noted in multiple VA and SSA treatment records since service.  The Board finds the opinions rendered by the VA psychologist and neuropsychologist who examined the Veteran in June and September 2010 especially probative.  Their opinions were based on evaluation of the Veteran, a careful review of the service treatment records and claims file, and consideration of lay assertions.  Furthermore, as a psychologist and neuropsychologist, they have the type of specialized training and esoteric knowledge necessary to provide opinions on these matters.  They also provided detailed rationale for their opinion that is consistent with the contemporaneous medical record.  For these reasons, their opinions are afforded substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board has considered the evidence in favor of the Veteran's claim, notably multiple diagnoses of schizophrenia, a psychotic disorder, and possible dementia with psychosis.  The VA psychologist who examined the Veteran in June 2010 was asked to reconcile the various diagnoses and opined that such diagnoses were based on the Veteran's feigning of psychiatric symptoms or from his chronic cocaine use.  The psychologist noted that the Veteran has a history of chronic cocaine abuse, which is also substantiated by his criminal history, and that chronic cocaine use can result in psychotic symptoms.  SSA's independent expert also agreed that the Veteran had substance-induced mood and psychotic disorder.  In sum, the atypical and inconsistent pattern of symptoms might be explained by either malingering or substance abuse.  

In this case, the Board finds that the preponderance of the evidence indicates that the Veteran's does not meet the criteria for a diagnosis of a psychiatric disorder other than drug and alcohol abuse and an antisocial personality disorder.  Service connection cannot be awarded for personality disorders or drug and alcohol abuse.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Furthermore, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2012) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).

The Board has also considered the medical articles submitted by the Veteran regarding schizophrenia, adjustment disorders, and schizophrenia and other psychotic disorders, which generally discuss the symptoms, onset, and treatment associated with each condition.  The articles are non-specific and do not address the etiology of his condition.  The Court has indicated that treatise evidence may suffice to establish nexus in instances where, "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514   (1998) (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998)).  In this case, however, the information submitted by the Veteran is not accompanied by any supportive medical opinion from a medical professional.  Additionally, this information is generic in nature, and it fails to demonstrate a relationship between this particular Veteran's psychiatric disorder and service. 

With regard to the lay statements provided by the Veteran, his family, and friends, as noted above, they are competent to state that the Veteran had mental problems after he returned from service.  They are not, however, competent to provide an opinion as to diagnosis or etiology in this particular case.  An opinion as to psychiatric diagnosis and its etiology goes beyond a simple observable cause and effect relationship.  As lay persons, they do not have the medical knowledge or expertise in this area to provide a competent opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based upon the foregoing analysis, the Board finds that a preponderance of the evidence in this case is against the claims of service connection for residuals of a head injury and an acquired psychiatric disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  Gilbert, 1 Vet. App. at 53 (1990); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for a seizure disorder is granted.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


